2015 UT App 44
_________________________________________________________

              THE UTAH COURT OF APPEALS

 STATE OF UTAH, IN THE INTEREST OF A.P., K.P., AND T.P., PERSONS
                UNDER EIGHTEEN YEARS OF AGE.
                         ____________

                          R.P. AND J.P.,
                           Appellants,
                                v.
                         STATE OF UTAH,
                            Appellee.

                      Per Curiam Decision
                        No. 20140951-CA
                     Filed February 26, 2015

      Eighth District Juvenile Court, Duchesne Department
               The Honorable Ryan B. Evershed
              Nos. 1017425, 1092487, and 1092725

          Christopher M. Ault and Zachary W. Powell,
                   Attorneys for Appellants

         Sean D. Reyes and John M. Peterson, Attorneys
                         for Appellee

              Dixie A. Jackson, Guardian ad Litem

  Before JUDGES STEPHEN L. ROTH, MICHELE M. CHRISTIANSEN,
                    and KATE A. TOOMEY.


PER CURIAM:

¶1    R.P. and J.P. (Grandparents) appeal from the juvenile court’s
October 28, 2014 order terminating reunification services to
Grandparents, denying a motion to set aside D.P.’s (Mother)
voluntary relinquishment of parental rights, and denying
                                In re A.P.


Grandparents’ motion to set aside a stipulation among the parties
and set the matter for trial.

¶2     On January 23, 2013, Grandparents, Mother, and the
Department of Child and Family Services (DCFS) entered into an
agreement in which Mother agreed to voluntarily relinquish her
parental rights to her children, and DCFS agreed to offer
reunification services to Grandparents who had been the children’s
primary caregivers. Grandparents argue that the juvenile court
erred in determining that DCFS provided Grandparents with
reasonable services per the terms of that agreement.

¶3     The juvenile court “has broad discretion in determining
whether DCFS has made reasonable efforts at reunification.” In re
A.C., 2004 UT App 255, ¶ 12, 97 P.3d 706. The reason behind this
discretion is that “[t]he factual situations that give rise to the
termination of parental rights vary greatly; thus, the number,
quality, and array of services that should be provided for
reunification also vary greatly.” Id. ¶ 11.

       Additionally, the trial court is in the best position to
       evaluate the credibility and competence of those who
       testify regarding the services that were provided, the
       parent’s level of participation in such services,
       whether the services were properly tailored to
       remedy the specific problems that led to removal of
       the child, and whether the parent successfully
       accessed and then utilized such services to remedy
       the problem necessitating the removal.
       Consequently, determining whether or not DCFS has
       provided “reasonable services” to parents requires
       trial judges to observe “‘facts [ ]’ . . . relevant to the
       application of the law that cannot be adequately
       reflected in the record available to appellate courts.”

Id. ¶ 12 (citations omitted).




20140951-CA                         2                2015 UT App 44
                              In re A.P.


¶4     DCFS agreed to provide services to Grandparents pursuant
to an agreement between the parties, despite the fact that both
DCFS and the juvenile court had concerns about the arrangement
due to Grandparents’ extensive history with DCFS. The juvenile
court agreed the services would be provided because Grandparents
had essentially acted as the children’s parents and the children
were bonded to them. However, because of the juvenile court’s
concerns, the juvenile court was unwilling to grant Grandparents
much leeway to depart from the requirements of the reunification
plan.

¶5      The initial plan required Grandparents to obtain parental
fitness evaluations, visit regularly with the children, attend family
team meetings, cooperate with background checks, clean their
property, and not allow contact between Mother and the children.
Grandparents complied with most of these requirements.
However, the lynchpin of the plan was the parental fitness
evaluation because the results of that evaluation would allow
DCFS and the court to better tailor services to meet the needs of
Grandparents and the children. This was important due to
Grandparents’ previous history with DCFS and the juvenile court’s
concerns about their ability to parent. The juvenile court
determined that Grandparents failed to adequately cooperate in
obtaining a valid parental fitness evaluation and, in so doing, failed
to cooperate with the most important aspect of the service plan.

¶6     Grandparents were told that they needed to provide open
and honest responses to the evaluation in order to obtain the most
helpful result. The evaluator determined that Grandparents failed
to do this. Specifically, the evaluator found that Grandparents,
especially Grandmother, “engaged in a response style of denial and
minimalization,” and that their response style was one of “self-
protection and impression management.” Because of this, the
evaluator was unable to “give any helpful recommendations
regarding improvement of parenting ability.” Grandmother’s
responses particularly concerned the evaluator. Specifically, the
evaluator believed that Grandmother’s efforts to minimize and




20140951-CA                       3                 2015 UT App 44
                              In re A.P.


disregard any mistakes she had made and might make in the future
were “probably rather chronic and enduring in varied aspects of
her life.” As a result, Grandmother “will probably not see the need
to change anything in her life as she feels that things are without
problem and change is not needed.” Based on the evaluator’s
report the juvenile court determined that Grandparents were either
deceptive or lacked any insight into their own potential issues.

¶7       As a result of these issues with the parental fitness
evaluation, the juvenile court concluded that it was impossible to
craft the remaining aspects of the reunification plan needed to
ensure the safety and well-being of the children. Further, the
background check of Grandmother revealed that she had failed to
disclose to either DCFS or the court that she was on federal
probation. She also could not pass a DCFS database check for
relative placement or adoption of the children due to her history of
abuse and neglect. Given the totality of the circumstances, the
juvenile court concluded that DCFS had provided reasonable
services to Grandparents, but Grandparents were unwilling or
unable to meet the goals of the reunification plan. A foundation for
this decision is supported by the record. See In re B.R., 2007 UT 82,
¶ 12, 171 P.3d 435 (“When a foundation for the court’s decision
exists in the evidence, an appellate court may not engage in a
reweighing of the evidence.”). We cannot say that the juvenile
court abused its considerable discretion in so concluding. The
juvenile court was in the best position to evaluate the credibility of
witnesses, the needs of the children and Grandparents,
Grandparents’ participation in the services, and most importantly
Grandparents’ ability to successfully access and utilize the services
offered, i.e., their ability or willingness to solve the problems that
led to their extensive history with DCFS and the juvenile court.

¶8     Accordingly, because the juvenile court did not abuse its
discretion in concluding that DCFS provided Grandparents with
reasonable services, we affirm the judgment of the juvenile court.




20140951-CA                       4                 2015 UT App 44